                                          Case 3:18-cv-01586-JSC Document 493 Filed 07/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: PACIFIC FERTILITY CENTER                      Case No. 18-cv-01586-JSC

                                   8     LITIGATION
                                                                                              ORDER FOLLOWING JULY 23, 2020
                                   9                                                          CASE MANAGEMENT CONFERENCE

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This Order confirms the matters discussed at the July 23, 2020 Case Management

                                  14   Conference.

                                  15           Chart and Prelude/Pacific MSO shall meet and confer via video regarding the two

                                  16   outstanding discovery disputes on July 28, 2020 at 9:00 a.m. If the parties are unable to resolve

                                  17   the discovery disputes, Chart shall send Prelude/Pacific MSO its portion of the joint discovery

                                  18   letter brief(s) by the close of business on July 31, 2020. Prelude/Pacific MSO shall send Chart

                                  19   their responsive portion(s) of the brief(s) by August 5, 2020. Chart shall then add a reply if

                                  20   necessary and file the letter brief(s) by August 7, 2020. If necessary, the Court will hear the

                                  21   matters on August 13, 2020 at 1:30 p.m.

                                  22           Plaintiffs and Chart shall meet and confer via video regarding Plaintiffs’ request for a brief

                                  23   extension of the case management schedule. If the parties are able to agree, they shall file a

                                  24   stipulation regarding the amended case schedule by July 29, 2020. If the parties are unable to

                                  25   agree, they shall file a joint letter brief outlining their respective positions by July 31, 2020.

                                  26           The Court sets a further video Case Management Conference for August 13, 2020 at 1:30

                                  27   p.m.

                                  28
                                          Case 3:18-cv-01586-JSC Document 493 Filed 07/23/20 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2   Dated: July 23, 2020

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
